Citation Nr: 1703200	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a Traumatic Brain Injury (TBI).

3.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease, lumbar spine prior to July 12, 2014 and 20 percent disabling thereafter.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to April 2003.



In December 2016, the Veteran was scheduled for a hearing by videoconference technology.  As indicated below, the Veteran withdrew all appeals prior to that date.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.


FINDING OF FACT

In a November 2016 statement, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claims for service connection for a TBI and a neck disability and for an increased rating for his lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for service connection for a TBI and a neck disability and for an increased rating for his lumbar spine disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016). 

In the present case, the Veteran has withdrawn from appeal the claims for service connection for a TBI and a neck disability and for an increased rating for his lumbar spine disability, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.


ORDER

Entitlement to service connection for a neck disorder is dismissed.

Entitlement to service connection for a TBI is dismissed.

Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease, lumbar spine prior to July 12, 2014 and 20 percent disabling thereafter is dismissed.





____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


